DETAILED ACTION
This Office action for U.S. Patent Application No. 16/831,647 is responsive to the Request for Continued Examination filed 22 July 2021, in reply to the Final Rejection of 15 April 2021 and the Advisory Action of 19 July 2021.
Claims 1–20 are pending.
In the Final Rejection of 15 April 2021, claims 1–5 were rejected for obviousness-type double patenting against U.S. Patent No. 10,609,413 and U.S. Patent No. 10,194,172.  Claims 1–20 were rejected under 35 U.S.C. § 103(a) as obvious over U.S. Patent Application Publication No. 2009/0128620 A1 (“Lipton”) in view of U.S. Patent Application Publication No. 2010/0207762 A1 (“Lee”) and in view of U.S. Patent Application Publication No. 2005/0175092 A1 (“Puri”).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 22 July 2021 has been entered.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The double patenting rejections of claims 1–5 are withdrawn.  However, new rejections are made under 35 U.S.C. § 112(b).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that U.S. Patent Application Publication No. 2010/0149372 A1 (“Silverstein”) teaches selecting one of two color correction methods for a set of two images.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5–10 and 15–20 are rejected 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claims 5–9 and 15–19 each recite the limitation "the spatial process" in their first line.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5–9 are dependent on claim 1 that is amended to remove the reference to the spatial process needed to provide antecedent basis to these dependent claim terms.  Likewise, claims 15–19 also recite “the spatial process” despite being dependent on claim 11 amended to remove antecedent reference to the spatial process.  Claim 10 is dependent on claim 9 without resolving a relationship between the spatial process and the material of claim 1, as claim 20 is dependent on claim 19.  Because Applicant’s intent in the amendments to claims 1 and 11 is unclear, specifically whether it was Applicant’s intent to disclaim any spatial process that is not manifestly a color correction process, further action on claims 5–10 and 15–20 is held in abeyance.  See M.P.E.P. § 702.01 (search can only be made “so far as it can be understood”).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102  and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–4 and 11–14 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0128620 A1 (“Lipton”) in view of U.S. Patent Application Publication No. 2010/0207762 A1 (“Lee”), U.S. Patent Application Publication No. 2005/0175092 A1 (“Puri”), and U.S. Patent Application Publication No. 2010/0149372 A1 (“Silverstein”).
The present application ultimately claims domestic priority to Provisional Application No. 61/160,995, filed 20 April 2009.  The Lee publication claims priority to Provisional Application No. 61/153,891, filed 19 February 2009, and the material used to reject the claims in the present application is supported in the ‘891 application.  As such, the Lee reference qualifies as prior art under 35 U.SC. § 102(e).
Lipton teaches a method for demultiplexing stereo video.  Regarding claim 11, Fig. 1 of Lipton illustrates a stereo video codec.  At point 1505, an encoded stereo frame 1550 is decompressed.  Lipton at ¶ 0138.  This encoded stereo video frame is the claimed video bitstream received at a decoder (Fig. 15 of Lipton describing various “points” of the present design are interpretable as method steps or device components) that comprises at least one region comprising two images.
The claimed invention differs from Lipton first in that the claimed invention teaches receiving metadata indicating the dimensions of the width and height of an image of the two images, and further processing information to be applied to the region.  Lipton does not teach this detail of the interleaved images.  However, Lee teaches a system for predicting moving features of objects in a video sequence.  Regarding claim 6, Lee performs modeling of normal motion within a video and sets parameters of areas of movement including a minimum spatio-temporal bounding box, represented as cells of data cubes.  Lee at ¶¶ 0040–41.  These spatio-temporal data cubes have a width and a height metadata as claimed, and the motion modelled within the cube.
Lipton teaches the claimed bitstream having two images, but not the width and height metadata.  Lee teaches the use of width and height data on video1.  As such, the combination of Lipton and Lee teaches the claimed elements, the difference being the lack of the actual combination of these elements in a single prior art reference.  Since the claim fails to disclose any use of the width and height, one of ordinary skill in the art would have recognized that in combination, the listing of width and height within a video may be for any purpose, with the predictable result of no substantial change to either the Lipton interleaving or the Lee metadata.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the Lipton and Lee systems to reproduce the claimed system.  M.P.E.P. § 2143(I)(A).
The invention further differs from Lipton in that the claimed invention teaches receiving recommended information identifying a first post-decoding process and a second post-decoding process, and selecting and applying only one of the two post-decoding processes.  Lee does not teach this feature.  However, as mentioned above with respect to claim 11, Puri teaches a plurality of adaptive processing parameters for video.  The coding control method selector may control the various coding mode decisions independently to maintain bit rate (¶ 0184), including a variety of techniques such as adaptive loop filtering, which is controlled according to a first recommended information that identifies one of the post-decoding processes to be applied to the at least one region as claimed (Fig. 3, filter placed downstream of decoding elements), and enabling or disabling texture coefficient truncation in a decoding loop (¶ 0184), the signal for which is the claimed second recommended information that identifies a second post-decoding process that is not applied as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to process the Lipton video using the Puri adaptive processing in order to achieve rate control among video with varying levels of motion and texture (¶ 0184).
Lastly, claim 1 specifies that the two post-decoding processes of which one of two are selected are two color correction processes.  Puri does not explicitly state that the selectable features in ¶ 0084 includes a color correction selection.  However, Silverstein, directed to multiple camera data processing, teaches color correction shared between two pictures (¶¶ 0009, 0040).  The color correction may be selected from a conventional approach or a skin tone-based approach (¶ 0053).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to include a color correction selection as taught by Silverstein into the Puri feature selection, in order to show color data from the two images that make up the region correctly.  Silverstein ¶ 0053.

Regarding claim 11, as mentioned above with respect to claim 1, a Lipton decoder is described in Figure 15 and ¶¶ 0138–139 as comprising various “points” that are generic to steps in a decoding process as in claim 1, or a decoding processor configured to perform a decoding process as in claim 11.  As shown above in the claim 1 rejection, the Puri decoding process as modified to include Silverstein color selection can be used to decode a Lipton image set having the Lee metadata.

Regarding claims 2 and 12, Puri teaches adaptive de-blocking as claimed in ¶ 0184.

Regarding claims 3 and 13, the Puri processing is designed to be used to target a virtual buffer having a target bit rate (Abstract).

Regarding claims 4 and 14, the Puri processing is designed to be used at an encoding end for a model decoder within an encoder to fulfill a target rate for the encoder output.  Puri at abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2001/0030682 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
    

    
        1 It is noted that the width and height data of claim 6 is not necessarily claimed as the dimensions of the “region” being processed.